Citation Nr: 0025909	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  00-09 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Entitlement to reimbursement or payment for the cost of 
private hospitalization and medical services rendered from 
April 1, 1999 to April 3, 1999.

2. Entitlement to reimbursement or payment for the cost of 
private hospitalization and medical services rendered from 
April 6, 1999 to April 13, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from April 1948 to January 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Medical Administration Service at the 
Chalmers P. Wylie Outpatient Clinic in Columbus Ohio.


REMAND

In a substantive appeal, received in May 2000, the veteran 
indicated a desire to have a hearing before the Board in 
Washington, D.C.  However, a substantive appeal, received in 
June 2000, reflects a change in his request by indicating 
that he desires a hearing before the Board at a local VA 
office. 

In light of the above, the appeal is REMANDED for the 
following:

The veteran should be scheduled for a 
hearing before the Board at a local VA 
office.

In taking this action, the Board implies no conclusion, 
either legal or factual, as to the ultimate outcome 
warranted.  No action is required of the veteran until he is 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	MILO H. HAWLEY
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


- 2 -


